 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                          FRESNO DIVISION
11

12
     PERVAIZ A. CHAUDHRY, M.D., et al.,                    Case No.: 1:16-cv-01243 SAB
13
                                            Plaintiffs, ORDER SUBSTITUTING SONIA ANGELL
14                                                      FOR DR. KAREN SMITH AS A
                     v.                                 DEFENDANT IN THIS MATTER
15
                                                           (ECF No. 100)
16   DR. KAREN SMITH, et al.,
17                                       Defendants.
18

19         On March 18, 2020, the parties to this action stipulated to substitute Sonia Angell for

20   Defendant Karen Smith pursuant to Federal Rule of Civil Procedure 25(d). Under Rule 25(d),

21   “[a]n action does not abate when a public officer who is a party in an official capacity dies,

22   resigns, or otherwise ceases to hold office while the action is pending.” The court may order

23   substitution at any time. Id.

24         Accordingly, IT IS HEREBY ORDERED that:

25         1.    Sonia Angell, in her official capacity as Director of CDPH, is SUBSTITUTED into

26   this matter for Defendant Karen Smith.

27         2.    Defendant Smith is DISMISSED from this action, and her name shall be removed

28   from all future filings.
                                                       1
 1        3.    All further pleadings and papers filed in this case shall bear the new case name:

 2                 Pervaiz A. Chaudhry, et al. v. Sonia Angell, in her official capacity as the
                   Director of the California Department of Public Health, et al.
 3

 4   IT IS SO ORDERED.
 5
     Dated:    March 18, 2020
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
